Title: To John Adams from Caleb Newbold, 11 June 1798
From: Newbold, Caleb,Ridgway, Israel
To: Adams, John



To the President of the United States.ante 11 June 1798

Among the numerous class of our fellow citizens of New-Jersey, who have evidenced to our Executive and the other branches of our government their inviolable attachment and determined resolution to support that government, permit the grand jury of the County of Burlington to approach you on this all important and trying occasion.
It is an untruth, and we thus publickly declare it, that the people of the United States are a divided people, they have long known and happily experienced the blessings resulting from a Constitution, founded on the will and consent of the people and admire with gratitude the administration thereof, and are determined never to see it abused, or the American name traduced with impunity—
We most unitedly accord with these sentiments and offer to you, our absolute continuance of a confidence hitherto in no wise impaired. The prudent and firm measures that have been pursued by our Executive to maintain the Dignity and Independence of these United States, are evidences which strengthen that reliance, and will give us support in the more trying troubles which may hereafter await us—
The spoliations on our Commerce and the abuse of the persons and property of our Citizens, meets with our abhorrence and detestation, and we hereby engage to unite with you and the other branches of our Government, in every proper and legal measure to secure to us, our rights as a nation and maintain the good effects, flowing from a State of Peace.
Signed by the Unanimous / Order of the Grand Jury:


(signed)Caleb Newbold, ForemanIsrael Redgway Clerk